Citation Nr: 0401939	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance pursuant to Title 38, United States 
Code, Chapter 35.

3.  Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and her daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  
He died on July [redacted], 2000.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the appellant's claim of 
entitlement to basic eligibility for Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause 
of the veteran's death; denied entitlement to accrued 
benefits; and denied entitlement to dependents educational 
assistance.  By letter from the RO dated in August 2000, the 
appellant also was notified that her claim of entitlement to 
burial benefits had been denied.  The appellant and her 
service representative were informed of the August 2000 
rating decision by letter from the RO issued in September 
2000.  By this same letter, the appellant also was notified 
of her appellate rights.

In a May 2001 Notice of Disagreement, the appellant disagreed 
only with the denial of her claims of entitlement to service 
connection for the cause of the veteran's death, dependents 
educational assistance, and burial benefits.  In August 2001, 
the RO furnished the appellant and her representative a 
statement of the case that addressed these three issues.  In 
October 2001, the appellant filed a timely substantive appeal 
in which she indicated an intent to appeal all of these 
issues.  As such, the Board observes that there is no 
indication from the May 2001 Notice of Disagreement and the 
October 2001 substantive appeal that the appellant sought to 
perfect an appeal challenging her eligibility for accrued 
benefits.  Thereafter, in April 2002, the RO furnished the 
appellant and her representative a supplemental statement of 
the case which discussed the claims of entitlement to service 
connection for the cause of the veteran's death, eligibility 
for dependents educational assistance, and entitlement to 
burial benefits.  A Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge in June 2003.

Further, a review of the record also discloses that at the 
time of the veteran's death, he had pending claims for 
entitlement to service connection for bowel duct cancer, as 
secondary to Agent Orange exposure, and entitlement to a 
permanent and total disability rating for non-service-
connected pension purposes.  Since such pending claims have 
not been adjudicated by the RO for the purpose of determining 
the appellant's entitlement to accrued benefits, they are 
referred to the RO for appropriate action.

Accordingly, the Board's review will be limited to the issues 
listed on the cover page of this decision.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was a self-
inflicted gunshot wound to the head.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The medical evidence demonstrates a relationship between 
the cause of the veteran's death and a disability that was 
related to his period of military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
a disability incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 105, 1110, 1131, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 
3.307, 3.309, 3.310, 3.312 (2003).

2.  The criteria for entitlement to basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, are met.  38 U.S.C.A. § 3501; 38 
C.F.R. §§ 3.807, 21.3021 (2003).

3.  The criteria for entitlement to burial benefits based on 
service-connected death are met.  38 U.S.C.A. § 2307 (West 
2002); 38 C.F.R. § 3.1600 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and evidence necessary to substantiate her claims 
of entitlement to service connection for the cause of the 
veteran's death, entitlement to Dependents' Educational 
Assistance, and burial benefits.  In a letter dated in August 
2001, the appellant and her representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the appellant, and what records the 
appellant was expected to provide in support of her claims.  
The appellant and her representative were provided with a 
copy of the appealed rating decisions, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for the cause of the veteran's death, entitlement 
to Dependents' Educational Assistance, and entitlement to 
burial benefits.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the appellant's behalf.  Further, VA advised the appellant 
and her representative in a letter dated in May 2003 that the 
appellant was being scheduled for a Travel Board hearing at 
the RO in June 2003.  Thus, the Board observes that all of 
the aforementioned correspondences informed the appellant of 
the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including private medical records and examination 
reports, and a copy of his death certificate.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to service connection for the cause 
of the veteran's death, entitlement to Dependents' 
Educational Assistance, and entitlement to burial benefits 
poses no risk of prejudice to the appellant.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's death certificate indicates that he 
died on July [redacted], 2000, at 52 years of age.  According to the 
death certificate, the veteran's immediate cause of death was 
a self-inflicted gunshot wound to the head.  The manner of 
death was listed as suicide and no autopsy was performed.

As relevant to this claim, the evidence submitted during the 
pendency of this appeal includes the veteran's service 
medical records, his treatment records from St. Francis 
Hospital, Tulsa, Oklahoma (hereinafter, "SFH"), for the 
period of March to July 2000, a letter from T.D.S., M.D. 
(hereinafter, "Dr. T.D.S."), dated in March 2000, the 
veteran's treatment records from the M.D. Anderson Cancer 
Center, University of Texas Medical Center, Austin, Texas 
(hereinafter, "UT Medical Center"), for April 2000, a 
letter from J.N.V., M.D., Houston, Texas (hereinafter, "Dr. 
J.V."), dated in April 2000, an outpatient magnetic 
resonance imaging (MRI) scan of the veteran's liver by 
M.J.F., M.D., in April 2000, the veteran's outpatient 
treatment records from J.K., M.D., Oklahoma Oncology 
(hereinafter, "Dr. J.K."), for the period of May to July 
2000, the transcript of the appellant's June 2003 Travel 
Board hearing, a medical opinion from R.A.H., D.O., Harvard 
Medical Clinic, Tulsa, Oklahoma (hereinafter, "Dr. R.H."), 
in July 2003, and lay statements.

A review of the veteran's service medical records reveals 
that he reported that he was in good health and had no 
pertinent medical history at the time of his enlistment 
physical examination in April 1968.  Clinical evaluation of 
the veteran was entirely normal except for esophoria (or a 
tendency for the eyes to turn inward, preventing binocular 
vision), which the examiner noted was mild and not considered 
disabling.  

The veteran again reported that he was in good health and had 
no pertinent medical history at the time of his separation 
physical examination in June 1970.  Clinical evaluation of 
the veteran was entirely normal and he was found qualified 
for separation from service.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was light weapons infantryman.  
He was awarded the Combat Infantryman Badge and served in 
Vietnam for 11 months and 25 days.

A review of the veteran's treatment records from SFH for the 
period of March to July 2000 indicates that he underwent 
endoscopic choangiopancreatography at this facility on March 
17, 2000.  The assessment was intrahepatic biliary 
obstruction with evidence of sclerosing biliary disease, 
possibly biliary carcinoma (or cancer of the bile duct).  On 
a computerized tomography (CT) scan of the veteran's abdomen 
completed at this facility that same day, the examiner's 
impressions were probable hemangioma, right lobe of liver, 
and intrahepatic biliary dilatation suggesting 
cholangiocarcinoma (or cancer of the bile duct).  The veteran 
underwent a procedure to drain his liver and bile ducts at 
this facility on March 20, 2000, and the impression was hilar 
mass most consistent with cholangiocarcinoma.  

Following this procedure, the veteran was hospitalized for 
observation at SFH for 3 days in late March 2000.  On 
admission, physical examination of the veteran revealed that 
his skin was clearly jaundiced, his abdomen was distended, 
and his bile duct drain was in place and draining.  At the 
time of the veteran's discharge, it was noted that he had 
been prescribed morphine for pain, which he used 
infrequently, and the assessment included suspected 
cholangiocarcinoma.  

The veteran underwent a second endoscopic 
choangiopancreatography at SFH in June 2000, and the 
assessment included probable cholangiocarcinoma involving the 
left side of the liver.  A liver sonogram of the veteran's 
liver performed at SFH on July 2, 2000, revealed a mass in 
the right lobe of the liver consistent with a metastatic 
deposit.  The impressions included a probable mass in the 
right lobe of the liver consistent with a primary or 
metastatic lesion.

In his March 2000 letter, Dr. T.D.S. stated that the veteran 
most likely had a primary biliary cancer that was incurable 
and fatal.  Dr. T.D.S. also stated that he had been unable to 
establish a definite diagnosis and that the veteran's short-
term survival was not more than a few weeks.

A review of the veteran's treatment records from UT Medical 
Center for April 2000 indicates that he was admitted to this 
facility for treatment of his cholangiocarcinoma.  Physical 
examination of the veteran revealed no pertinent results.  
The impression on admission was objective jaundice, 
adequately drained, with evidence of cholangitis (or 
inflammation of the bile duct).  During his hospitalization, 
the veteran underwent several procedures to insert stents in 
to his biliary ducts in order to permit proper drainage.  The 
discharge diagnoses were obstructive jaundice and 
cholangitis.

A report of a liver MRI completed by M.J.F., M.D., while the 
veteran was hospitalized at UT Medical Center in April 2000 
indicates that there was a poorly defined lesion in the 
region of the confluence of the right and left hepatic ducts 
consistent with a Klatskin tumor (or adenocarcinoma located 
at the bifurcation of the common hepatic duct).  No further 
assessment was provided.

In his April 2000 letter, Dr. J.V. stated that an MRI of the 
veteran's liver had indicated major atrophy of the left lobe 
and cholangiography had shown involvement of the bile ducts 
in the right lobe.  Dr. J.V.'s impression was that the 
veteran's liver stricture was malignant based on both ductal 
and vascular involvement.

A review of the veteran's outpatient treatment records from 
Dr. J.K. for the period of May to July 2000 indicates that, 
on May 5, 2000, no pertinent complaints were noted.  The 
veteran looked jaundiced and the liver could not be palpated 
on physical examination.  Dr. J.K. noted that the veteran was 
"reluctant to undergo any treatment, given the low chances 
of response and extension of survival."  Dr. J.K.'s 
impressions were obstructive jaundice, improving after stent 
placements, and a presumed diagnosis of cholangiocarcinoma.  
On follow-up examination on May 17, 2000, the impressions 
were changed to obstructive jaundice with possible 
cholangiocarcinoma, no definitive diagnosis.  Following 
physical examination of the veteran on June 16, 2000, Dr. 
J.K.'s diagnosis was obstructive jaundice with possible 
cholangiocarcinoma.  At an examination on July 5, 2000, the 
veteran complained of abdominal bloating.  Physical 
examination of the veteran was unremarkable.  Dr. J.K. stated 
that he suspected cholangiocarcinoma but was unable to render 
any treatment pending laboratory results.  The impression was 
abdominal ascites, rule out portal vein thrombosis versus 
carcinomatosis (a condition resulting from widespread 
dissemination of carcinoma in multiple sites in various 
organs or tissues of the body).  The veteran returned to Dr. 
J.K. on July 13, 2000, complaining of more generalized 
abdominal pain and back pain.   Dr. J.K. noted that 
laboratory results had revealed adenocarcinoma consistent 
with primary cholangiocarcinoma and he discussed this 
pathology diagnosis with the veteran and his wife.  No 
further assessment was provided.      

When she filed her claim of entitlement to service connection 
for the cause of the veteran's death in August 2000, the 
appellant stated that the veteran had been diagnosed with 
cholangiocarcinoma "which, through research, we found was 
caused by Agent Orange."  

In a Notice of Disagreement filed by the appellant in May 
2001, she stated that it was her belief that the veteran's 
cancer and deteriorating health prior to his death was caused 
by in-service exposure to Agent Orange.  "The cancer my 
husband was diagnosed with was a result of his exposure to 
Agent Orange and[,] because of the unbearable pain, 
debilitating effects of the disease and the terminal outlook, 
my husband chose to end his own life."  The appellant 
contended that the significant doses of morphine taken by the 
veteran within several days of his suicide, combined with his 
terminal cancer diagnosis, had "overwhelmed" him and led 
him to commit suicide.  

In the appellant's substantive appeal (VA Form 9) filed in 
October 2001, she stated that the veteran had died from 
cancer caused by in-service exposure to Agent Orange.  She 
stated that the veteran was in a great deal of pain, his 
medication was not working, and he was "out of his mind" on 
the night that he committed suicide.  The appellant also 
stated that the veteran originally had been treated for 
cancer as a result of in-service exposure to Agent Orange 
when a "hard growth" had been removed from his neck at the 
VA Medical Center in Houston, Texas (hereinafter, "VAMC 
Houston"), in the mid-1970's.  

In response to a request for treatment records from the RO, 
VAMC Houston informed VA in March 2002 that there were no 
records for the veteran at that facility.

In a statement received at the RO in July 2002, the appellant 
disputed VA's conclusion that the veteran's 
cholangiocarcinoma had not been caused by in-service exposure 
to Agent Orange.  The appellant stated that she had attempted 
to obtain the veteran's treatment records from VAMC Houston 
but they had informed her that all records had been sent to 
another facility.  The appellant also disputed the cause of 
the veteran's death listed on the death certificate, 
contending that cholangiocarcinoma and Agent Orange were, in 
fact, the causes of death.  Although the appellant attached 
additional evidence to this statement, a detailed review of 
this evidence indicates that it consists of duplicate copies 
of the veteran's treatment records from Dr. J.K. (discussed 
above).  And, in a statement received at the RO in May 2003, 
the appellant stated that her husband's in-service exposure 
to Agent Orange was a contributory cause of his death.  

At the appellant's June 2003 Travel Board hearing, she 
testified to her belief that the veteran's in-service 
exposure to Agent Orange had caused his cholangiocarcinoma.  
She also testified that her husband was on morphine at the 
time of his death, and that this medication had contributed 
to his death.  The appellant testified further that the 
veteran had been prescribed morphine to deal with pain from 
his bile duct cancer, he had started taking this medication 4 
days before his suicide, and that this had made him more 
depressed and contributed to his decision to commit suicide.  
Finally, the appellant testified that none of the veteran's 
doctors even stated that they thought the veteran's cancer 
was due to Agent Orange exposure.

In August 2003, the appellant submitted a statement to the 
Board and forwarded a copy of a detailed medical opinion by 
Dr. R.H. concerning the causes of the veteran's death.  In 
her statement, the appellant contended that Dr. R.H.'s 
medical opinion provided a medical nexus between the 
veteran's cause of death and his in-service exposure to Agent 
Orange.  The appellant also asked whether or not an attempt 
had been made to obtain the veteran's treatment records from 
VAMC Houston.

In his report, Dr. R.H. stated that he had reviewed the 
veteran's death certificate, post-service treatment records, 
and he had interviewed the veteran's wife.  He then reviewed 
in detail the veteran's post-service treatment records for 
cholangiocarcinoma.  Dr. R.H. stated that the veteran's wife 
had reported that morphine that the veteran had been 
prescribed for his pain "did cause worsening of his 
underlying consequential clinical depression that he was 
experiencing from having been given a terminal diagnosis" of 
cholangiocarcinoma.  Dr. R.H. opined that the veteran had 
developed significant clinical depression following the 
cholangiocarcinoma diagnosis and being told by his doctors 
that it was inoperable and terminal.  He then provided a 
detailed explanation of medical evidence linking Agent Orange 
toxins to the development of liver and bile duct problems and 
stated that "there is no medical reason to indicate that 
[Agent Orange chemicals] are not going to cause carcinoma 
involving the liver and biliary system."  He stated further 
that cholangiocarcinoma would not occur in Agent Orange-
exposed veterans until some time following service and that 
the veteran's clinical depression, secondary to 
cholangiocarcinoma, had altered his cognitive function.  Dr. 
R.H. concluded that the veteran's cholangiocarcinoma was a 
direct result of his in-service exposure to Agent Orange, 
that the diagnosis of terminal cholangiocarcinoma led to the 
veteran's secondary development of severe clinical depression 
which had an adverse affect on his cognitive function and, 
along with the administration of morphine, led to the 
veteran's suicide by gunshot wound.




Analysis

I.  Service Connection for Cause of Death

The appellant and her service representative essentially 
contend on appeal that the veteran's suicide from a gunshot 
wound resulted from the development of severe clinical 
depression as a result of being diagnosed with 
cholangiocarcinoma, based on in-service exposure to Agent 
Orange, and that, therefore, she is entitled to service 
connection for the cause of the veteran's death.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2003).  In order to constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b) and (c) 
(2003).

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disability that cause 
the veteran's death, that is, suicide by gunshot wound, may 
be service-connected.  Under the laws administered by VA, 
service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310 
(West Supp. 2002); 38 C.F.R. § 3.302 (2003); see also Sheets 
v. Derwinski, 2 Vet. App. 512 (1992).  In the absence of a 
determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  See 38 C.F.R. §§ 3.301(a), 3.302(a) 
(2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the appellant's favor, the 
Board finds that service connection is warranted for the 
cause of the veteran's death.  At the outset, the Board 
acknowledges that the veteran served in Vietnam and, as such, 
his in-service exposure to herbicides is presumed.  The Board 
also acknowledges that, at the time of his suicide from a 
self-inflicted gunshot wound, the veteran had been diagnosed 
with terminal bile duct cancer (or cholangiocarcinoma) and 
had been prescribed pain medication.  In this case, the 
appellant has maintained that the veteran committed suicide 
because he was depressed at his diagnosis of terminal bile 
duct cancer that had resulted from in-service exposure to 
Agent Orange.  More importantly for purposes of this opinion, 
the appellant has provided medical nexus evidence to 
substantiate her contentions regarding the causes of the 
veteran's death in the form of a detailed medical report from 
Dr. R.H. linking the veteran's death to depression and pain 
medication prescribed for terminal bile duct cancer that was 
related directly to his in-service exposure to Agent Orange.  
Additionally, Dr. R.H. concluded that the veteran's severe 
clinical depression had adversely affected his cognitive 
function, establishing that the veteran's suicide could have 
been the proximate result of mental unsoundness related to 
his service-connected bile duct cancer.  Finally, even absent 
a definitive finding of mental unsoundness at the time of the 
veteran's death, the detailed medical report provided by Dr. 
R.H. contains sufficient affirmative evidence showing 
circumstances that could lead a rational person to self-
destruction.  Accordingly, the Board finds that, as a result 
of in-service exposure to Agent Orange, the veteran developed 
terminal bile duct cancer that subsequently caused severe 
clinical depression and led to his suicide by gunshot wound, 
which is listed as the immediate cause of the veteran's 
death.  Therefore, service connection for the cause of the 
veteran's death is warranted.

II.  Chapter 35 & Burial Benefits

The Board notes that the appellant is seeking Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35, and 
burial benefits.

For the purposes of Dependents' Educational Assistance, a 
child or surviving spouse of the veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other than honorable conditions, and had a permanent 
and total service-connected disability in existence at the 
date of the veteran's death, or is forcibly detained by a 
foreign government or captured, or where the veteran died as 
a result of a service-connected disability.  38 U.S.C.A. 
§ 3501; 38 C.F.R. §§ 3.807, 21.3021 (2003).

For the purposes of burial benefits, if a veteran dies as a 
result of a service connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307 (West 2002); 
38 C.F.R. §§ 3.1600(a), 3.1601 - 3.1610 (2003).

Thus, given the Board's finding that the veteran died of a 
self-inflicted gunshot wound that was the proximate result of 
depression and pain medication prescribed for bile duct 
cancer incurred as a result of in-service Agent Orange 
exposure, the appellant has met the conditions for basic 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, and entitlement to 
burial benefits based on service-connected death.  38 
U.S.C.A. §§ 2307, 3501, 5107; 38 C.F.R. §§ 3.807, 3.1600, 
21.3021.  Accordingly, the appeal is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to basic eligibility for Dependents' Educational 
Assistance pursuant to Title 38, United States Code, Chapter 
35 is granted.

Entitlement to burial benefits based on service-connected 
death is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



